 384DECISIONSOF NATIONALLABOR RELATIONS BOARDLogan Equipment Corp.and Local 4,International Un-ion of Operating Engineers,AFL-CIO. Case 1-CA-7767September 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn April 5, 1972, Trial Examiner Ramey Dono-van issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, the Charging Party filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings,' and conclusions and toadopt his recommended Order, as modified herein .2iThe Charging Partyhas filed an exception to theTrial Examiner's recom-mended Remedyand Orderinsofar as it conditions the reinstatement ofPisco,Murphy, and Gallivanand tolls the Respondent's backpayobligation.We find merit in thisexceptionand inaccordance with our usual practicewe shall leave thismatterto the compliancestageof this proceeding.The Respondent Employer hasexcepted to certaincredibility findingsmade bythe Trial Examiner.It is the Board's establishedpolicy not tooverrule a Trial Examiner's resolutions with respectto credibilityunless theclear preponderance of all of the relevant evidenceconvincesus that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C A. 3). Wehavecarefullyexaminedthe record and findno basis for reversing his findings.Contrary toour dissenting colleague, the Trial Examiner found and therecord supports his findings that: (1) no order or directive was made at theJune 21 meetingto layoff Pisco,Murphy, or Gallivan. Confirmationfor thisfinding is provided by Juszkiewicz,Respondent's vice president in charge ofsales and purchasing,who was presentthroughoutthe June 21 meeting andwhose testimony was creditedby the TrialExaminer;and (2) when Piscoapproached Rich about the Union on June 21,Rich,Baron, and Fulgmiti allactively sought information from Pisco about whowas involvedin the unionactivities with Pisco. Similarly,Murphy testified that Baron soughtinforma-tion from him about"this union stuff,"and Juszkiewiczapproached employ-ee Siraco about the matter, both inquiries comingon the dayof, and after,the Pisco-Rich conversation.Finally,while it is true thesethree employeeswere not replaced by new hires, three part-time andstudent employees didhave their hours appreciably increased during themonths immediately fol-lowingthe layoffs.2Delete from the sectionof the TrialExaminer's Decisionentitled "TheRemedy"the following:In the event that no formeror substantially equivalent jobs currentlyexist for the aforementioned employees, they shall be placed on a prefer-ential hiringlist for employmentin the eventsuch Jobs become availablewithin 12 months from the date of this Decision.If theemployees areplaced on the preferential hiring list in the foregoing circumstances, thebackpay obligation shall be tolled from such date.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner, as modified below, andhereby orders that the Respondent, Logan EquipmentCorp., Boston, Massachusetts, its officers,agents, suc-cessors, and assigns, shall take the action set forth inthe Trial Examiner's recommended Order, as hereinmodified:1.Substitute the following for paragraph 2(a):"(a) Offer to Joseph A. Pisco, Jr., Paul Murphy,and Paul Gallivan immediate and full reinstatementto their former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges,and make them whole for any loss of pay in the man-ner described in The Remedy section of the TrialExaminer's Decision, as modified herein.2. Insert the following as paragraph 2(b) and re-letter the succeeding paragraphs as 2(c), (d), and (e):"(b) Notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.3.Substitute the attached notice for the TrialExaminer's notice.CHAIRMAN MILLER,dissenting in part:The Trial Examiner found that Respondent vio-lated Section 8(a)(3) through the layoffs of Pisco,Murphy, and Gallivan. It is clear, however, that, onthe Trial Examiner's own findings, the possibility ofa layoff existed prior to any union activity and thatthese employees were most vulnerable to terminationin the event of the layoff. Thus, the Trial Examineraccepted Respondent's testimony that Pisco, Murphy,and Gallivan had the lowest point standing underRespondent's evaluation system and hence would bethe first to be terminated in the event of layoff. TheTrial Examiner also concluded that on June 21, 1971,at an executive board meeting, some 4 days prior tothe advent of the Union, Respondent's officials dis-cussed "a potential layoff and ... employees and theirpoint standing." Finally, it is noted that the TrialExaminer found, and the record shows, that followingthe layoff these three employees were not replaced bynew hires.In the face of these findings, it is apparent thatthe 8(a)(3) allegations in the complaint may only besustained on the theory that Respondent, in reprisalfor union activities, discriminatorily accelerated the199 NLRB No. 33 LOGAN EQUIPMENT CORP.date of the proposed layoff. I would agree with themajority that, as to Pisco, the General Counsel hasmet his burden of proof, through (1) the showing thatRespondent possessed direct knowledge of Pisco's un-ion activities, (2) Respondent's specific threats direct-ed at Pisco, and (3) Respondent's precipitate action interminating him on the very day that it acquired suchknowledge and unlawfully voiced its animus towardhis union activities. I therefore would agree with mycolleagues that Respondent violated Section, 8(a)(3) inlaying off Pisco.On the other hand I would not find that theGeneral Counsel has established that the layoffs ofMurphy and Gallivan several days later were in re-prisal for their known or suspected union activities.As heretofore indicated, Respondent had discussedthe layoff prior to any organizational activity, and, onthe date of their layoffs, Murphy and Gallivan had thelowest priority for retention under Respondent's "rat-ing system." Unlike Pisco, there is no evidence thatRespondent was aware of their union activites norwas there any expression of hostility directed to them.Almost the only evidence from which the Trial Examin-er inferred that Respondent had knowledge of their un-ion activity was that theysometimeshad lunch withPisco. This is far too slim and speculative a shred ofevidence to support a reasonably based inference. Forthese reasons I would dismiss the 8(a)(3) allegations inthe complaint based on the layoffs of Murphy and Gal-livan.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trialin which all parties participated and wererepresentedby attorneys,ithas beenfound that wehave violated the NationalLaborRelations Act incertain respects.To remedythese violations, we ad-vise you that:WE WILL NOTdiscriminate againstJoseph A.Pisco, Jr., Paul Murphy, and Paul Gallivan orany other employee because of their union orconcerted activities protectedby the NationalLaborRelations Act.WE WILL offer reinstatement to the three em-ployees aforementioned to their former or sub-stantially equivalent jobs and willpay them anywages they may have lost by reason of our dis-crimination against them.WE WILL NOTunlawfully interrogate orthreaten employeescontrary to the rightsguaran-teed to them in the NationalLaborRelationsAct.LOGAN EQUIPMENT CORP(Employer)DatedBy385(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Trailing and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Bulfinch Building, Seventh Floor, 15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3330.TRIAL EXAMINER'S DECISIONRAMEY DoNOVAN, Trial Examiner: The charge in thiscase was filed on July 20, 1971, by Local4, InternationalUnion of Operating Engineers,herein theUnion,againstLogan Equipment Corp. herein Respondent or the Compa-ny. A complaint issued on November 24, 1971, allegingunlawful interrogation and threats in violation of Section8(a)(1) of the Act, and that on June 25, 1971, and June 28,1971, Respondent discharged three named employees be-cause of their union or concerted activity, all in violation ofSection 8(a)(3) and (1) of the Act. Respondent's answer deniesthe commission of the alleged unfair labor practices. The casewas tried in Boston,Massachusetts,on January 12 and 14,1972. Briefs were thereafter filed with the Trial Examiner bythe General Counsel and Respondent.FINDINGS AND CONCLUSIONSIJURISDICTIONRespondent maintains its principal office and place ofbusiness in Boston, Massachusetts,herein the Boston opera-tion, as well as facilities or operations in Connecticut, andin Londonderry, New Hampshire. At Boston, Respondentis engaged in the retail sale, rental,and servicing of con-struction machinery and equipment and related items.In the course of its business,Respondent receives mate-rials annually of a value in excess of$50,000 at its Bostonoperation and these materials are received annually frompoints outside Massachusetts. Respondent sells, rents, andservices items in its business that have a gross value in excessof $500,000.Respondent is an employer engaged in commerce with-in the meaning of the Act. The Union is a labor orgainzationwithin the meaning of the Act. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE ALLEGED UNFAIR LABOR PRACTICESRespondent has been in business 8 or 9 years. Rich isthe president and principal stockholder; Fulginiti is thetreasurer and the sole minority stockholder; Mucci is thecomptroller; Juszkiewicz is vice president in charge ofservice and service manager; Baron is vice president incharge of sales and purchasing. The board of directors con-sists of Rich, Fulginitti and Mucci. An executive committee orboard is composed of the foregoing, plus Juszkiewicz andBaron. All the aforementioned persons are located at the Bos-ton facility. Around May 1971 there were also 17 truckdrivers,helpers, and mechanics employed in Boston plus some sales-men and office clericals.In addition to evidence in the record as to what theydid and said at varioustimes, all the members of the execu-tive board except Mucci testified at the hearing. Rich testi-fied twice and he impressed us as intelligent and articulate.Aside from title, there is no doubt in our mind that he is thechief officer and principal owner of the Company and thathe is the key decision and policy maker.Since March 1971, or earlier, the Union has been pick-eting Respondent's Boston facility. What the cause or theobjective of the Union was does not appear in this recordbut there is no evidence that the Union had claimed torepresent Respondent's employees.Among Respondent's employees in Boston were Pisco,Murphy, and Gallivan. Pisco has been a high school class-mate of Frank Rich, Jr., a son of Respondent's president.Pisco and Rich, Jr., had been best friends in high school andafter graduation had continued their friendship and socialrelationship. Rich, Jr., had been best man at Pisco's wed-ding and Pisco had been an usher at his friend's wedding.On a number of occasions Pisco had been at the Rich familyhome for dinner and otherwise and had met Rich, Sr.,Respondent's president,on such occasions.Pisco,while em-ployed elsewhere, had spoken to Rich, Jr., about employ-ment with Respondent. In March 1971 Rich, Jr., told hisfriend, Pisco, to contact his father about a job. Pisco did soand was hired as a truckdriver and helper around the endofMarch 1971. He delivered machinery and other equip-ment to various jobsites as assigned. He received his assign-ments to drive to a particular job and the necessary papersfrom Murphy, the dispatcher. Pisco testified, however, thathe considered Baron, who was in charge of sales and pur-chases, to be his supervisor. He cited an occasion when hedesired to leave work early in order to keep a medical ap-pointment.He mentioned the mattertoMurphy,who ad-vised him to speak to Baron or Rich. Pisco received thenecessary permission from Baron. In addition to working onweekdays Pisco also worked regularly on Saturday mom-ings. He wasscheduled to work Saturday, June 26, 1971,but, beforehand, he had requested and secured from Baronpermissionto be off that particular Saturday. No criticism,discipline, or warning had been received by Pisco regardinghis work during his period of employment. He received a25-cent-an-hour raise in the latter part of April 1971.Murphy started working for Respondent in September1970 as a dispatcher. He worked in the office where therewas a desk, counter, and related equipment. Murphy wouldtake orders from customers over the telephone or, on occa-sion, in the office, if a customer came in. He would checkon the availability of the item ordered and then would writeup the necessary papers. He would give the order to a driverfor delivery to the customer. Murphy wouldassigna driveraccording to the latter'savailability at the time and hisfamiliarity with the geographical area and the type of equip-ment to be delivered. Upon his return the driver would givethe papers involved to Murphy.SometimesMurphy wouldwait on a customer at the sales counter in the office in theevent the customer had come in to pick up some item. Asfar as appears there was no sales clerk as such in the officeother than Murphy.If some item was needed,e.g. Juskiew-icz or Baron might say that spark plugs were needed for aforklift and send someone over to Hauseman,I Murphywould write up a purchase order for the spark plugs andwould send a driver to pick them up. If no driver wasavailable,Murphy would himself go for the item. Murphywas a college graduate and Rich had spoken to him aboutpossible training for future or potential branch managerjobs.In January 1971 Murphy had received a job offer froman insurance company. He mentioned this fact and thesalary to Respondent's treasurer, Fulginiti. The latter depre-cated the outside opportunity, telling Murphy that he wasbeing trained for a possible branch managership that wouldpay a substantial salary. Murphy had received no repri-mands or warnings while working for Respondent. He, likePisco, customarily worked 53 or 54 hours a week. AroundMarch 1971 he received a wage increase from $2.75 to $3.00per hour. This was pursuant to Baron's recommendation.Baron was his immediate supervisor. Murphy, who, as dis-patcher, was in a position to have some observation of thebusiness or slack in the trips of the drivers and the paperwork of purchases and rentals of Respondent's machineryand equipment, testified that, in May and June 1971, thebusiness appeared to be average. He states that the driverswere kept busy and that various items, such as forklifts andcompressors, were all rented out during that period. Mur-phy did also state that in April or May 1971, comptrollerMucci had remarked to him that he, Mucci, did not thinkthat the Company was "doing the business we should."Although,at the hearing,some of Respondent'switnessestestified thatMurphy was a supervisor,2 this contention isnot referred to in Respondent's brief. In any event, we findthat Murphy is an employee and not a supervisor as definedin the Act.Gallivan was a truckdnver and helper who also didsome reconditioning work on equipment. He was first hiredby Respondent in September 1970. He worked until Decem-ber of that year when he went back to school. Later, heasked Rich for his job back and he was hired again inFebruary 1971. While in Respondent's employ no one hadtold Gallivan that his work or conduct were deficient orwere not what they should be.Pisco,Murphy, and Gallivan are all relatively youngmen and appeared to be contemporaries who had a number1One of Respondent's regular suppliers2Rich stated that Murphywas assistant sales manager.Murphytestifiedcredibly that he hadnever been so informed.Baron testifiedthatMurphywas a supervisorbecause hetold drivers to deliveritems to various sites andwould take ordersfrom customersoverthe telephone, write up the order,check on the availability of theitem, and then assign thedeliveryof the itemto a driver. LOGAN EQUIPMENT CORP.387of things in common. Confirmatory of this observation isthe testimony of Pisco that, while he was friendly with allthe employees, he Murphy, and Gallivan usually had lunchtogether. Murphy, whose workwas in closecontact with thedrivers,testifiedthat whenever possible he arranged deliver-ies so that some of the drivers would be back at the plantaround lunchtime so that he and the others could eat togeth-er.He stated that normally, when at all possible, he hadlunch with Pisco and Gallivan.Siraco is an employee who principally preformed me-chanical-type work and related tasks at Respondent's fa-cility inBoston.He was an older man than either of thethreemen previouslymentioned.He worked in a shopwhere he evidently had tools and related equipment. Thisshop or paint shop,as it wasdesignated,was some distanceaway from the office and was in an area at the side ofRespondent's yard.Murphy stated that in the period prior to June 25, 1971,he and other employees would frequently discuss the bene-fits and drawbacks of getting into a union. They customarilydid this in Siraco's shop in orderto minimizethe chance ofbeing overheard. At the beginning, Pisco was not a part ofthese discussions, because, although Murphy and the otherswere good friends of Murphy, they realized that Pisco wasclose to the Rich family and was on a "best friends" basiswith Rich, Jr. This situation, however, changed on Thurs-day, June 24, 1971, when Piscocame intothe office after adelivery.Murphy was at the counter talking to employeeFrancis. Apparentlyno one elsewas in the office at the time.Pisco came over and said that he thought the men shouldget themselves into the Union because there were too manybenefits to be gained and that they would be crazy to over-look them. Neither Murphy nor Francis made any com-ment,because, according to Murphy, he still was not sureabout Pisco's reliability in this area, owing to Pisco's friend-liness with the Riches.That same day, June 24, Murphy, Pisco and Gallivanhad lunch together at a place called Barney's in EastBoston.They discussed the Union and medical and insurance bene-fits connected therewith. It was decided that they wouldcontact the union representative that Friday or Saturdaynight. Pisco said, however, that they should talk to Rich andtell him of their intention. The others were strongly againstthis idea of informing Rich and said they would all be firedif this was done.3 After lunch, Pisco and the others returnedto work for the balance of the day.On Friday, June 25, 1971, Pisco came to work andmade deliveries by truck.4 He returned around 10 a.m. and,seeingRich in the area outside of the office, he approachedRich, telling him that he, Pisco, had a problem and wouldlike to discuss it with Rich. Rich agreed to hear what Piscohad to say. According to Pisco, the ensuing conversation3 Pisco mentions another meeting about June 24.He states that he, Mur-phy, Gallivan,Francis, Siraco, and Diaz met in Siraco's shop Diaz, anemployee, was present only momentarily. The others talked about the Union.Pisco said he wanted the Union but thought that they should talk to Richabout it. The indication is that this meeting may have preceded the luncheonmeeting of Pisco, Murphy and Gallivan at noon on June 24. Thus, Pisco, indescribing the latter session states that "we again discussed the UnionlI said we should tell Mr. Rich about it "4 His hours were 7 a.m. to 5 p.m., and to 12 noon on Saturdaysbegan outside Siraco's paint shop and continued with theparticipants walking and being then in the door area andhall leading to the office and counter areas of the officebuilding. Pisco told Rich that he trusted Rich and that hehad a problem that he felt he should discuss with Rich. Piscocontinued and said that the general attitude of the men inthe plant is that they would like to join the Union. Richasked, why, who was involved, and what had been doneregarding joining the Umon. Pisco said, "I can't tell youwho is involved. I put myself in the middle of it and I can'tgive you anynames."During the conversation Rich waswalking toward the door leading to the hallway and officearea. Pisco was with him. At the doorarea, on the room side,Fulginiti joined Rich and Pisco, having been called by Rich.Rich said to Pisco, "Tell him what you said." Pisco thenturned to Fulginiti and said, "The general attitude is that themen would like to join the Union." Fulginiti asked if Piscohad spoken to the unionbusinessagent and Pisco said, no.Fulginiti then asked who started it and who was involved.Pisco replied that he was in the middle, that he did not wantto get anyone else involved and that he himself was alreadyinvolved.During the foregoing conversations with Rich,Pisco states that Rich became agitated and angry and saidin loud tones, "I don't care what you do. If you want to jointhe Union, go ahead and join the Union. If you join theUnion, you'll be out that front door within a year."Baronjoined the group at some point after Fulginiti. He askedPisco, who started it, who is involved, who talked with thebusiness agent. According to Pisco, Rich, Fulginiti, andBaron all asked about the same questions and all spoke inmore than a normal tone of voice. Pisco states that theepisode was one of considerable confusion since all threemembers of management began asking him questions andspeaking at the same time. Several names of employees werementioned during the episode by the management peopleincluding Francis, Murphy, and Gallivan but Pisco replied,"I don't know, I can't tell you.... "Pisco states that hementionedno names ofemployees as being involved. Hestates that the incident occupied 15 or 20 minutes. Piscotestified that the reason he had told Rich about the unionmovement among the men and his own involvement wasbecause he trusted Rich and because Rich's sonwas his bestfriend. Pisco states that he felt close to the Rich family andhe was "obliged" to Rich and did not want to do anythingbehind his back or, on the other hand, to hurt the chancesof getting a union in the shop.Thereafter, Baron gave Pisco a delivery assignmentand the necessary papers. Pisco left and made the delivery.After lunch on the same day, June 25, Pisco saw Barontalking to Frank Siraco in the latter's paint shop. Pisco wasabout 10 feet away and he testified that he heard Baron"plainly" say to Siraco, "Do you know who started it,Frankie, who's involved?" Siraco replied, "I know who'sinvolved, I don't know anything about it." Baron then wenttoward the office.Murphy testified that on the morning of June 25 he sawPisco and Rich enter the doorway of the building whereMurphy worked. They were about 25 feet away from Mur-phy. The latterstatesthat he heard Pisco tell Rich that themen wanted to join the Umon and he felt that it was onlyfair that he should tell Rich because he did not want to do 388DECISIONSOF NATIONALLABOR RELATIONS BOARDanything secretly or behind his back and wished to playsquare with Rich. Murphy heard Rich call Fulginiti andRich told the latter that Pisco had just told him that the menwere serious about the Union and wanted to join it. Fulgini-ti then, according to Murphy, asked Pisco who wanted theUnion and why did they want it. He heard Rich ask whydid he want the Union. At some point Murphy saw Baronjoin the group. Murphy states that he did not hear ev-erything that was said because at some points the conversa-tion was inloud tones but at times the voices receded.Shortly afterwards, around11 a.m., Baron cameto whereMurphy was and asked, "What do you know about thisunion stuff?" Murphy said, "Well, yeah, I know they havebeen walkingoutside for 2 or 3 months [a reference to thepickets]"Baron said,"no, no, no, this union thing whostarted it? Have you been approached by anybody?" Mur-phy replied that nobody had approached him, "it's justgeneral talk."Baron againasked, "who approached you."Murphy oncemore said, "It was justgeneraltalk among theguys. They were just curious about theunion." Baron quer-ied, "what's to be curious about?" Murphy said "well, youknow, the difference in wages that the union people get, sickleave,benefits,etc." Baronpaused fora minute, said noth-ing, andstood there. He then said, "I think I know who'sat the bottom of this." Later, around 11 a.m., when Baronand Murphy were in the office,5 Baron said, "It's not thatbusy that we couldn't just lay Joe Pisco off." Prior to this,Murphy had not heardBaron mentionanything about apossible layoff of employees.About 15 minutes after the above conversation, Mur-phy heard Baron speak to comptroller Mucci on the tele-phone. Baron told Mucci that he wanted to draw a check.Mucci came to the office shortly thereafter and spoke withBaron.Then they went to the timecard rack, took outPisco's card, and put it back. That same afternoon, Friday,June 25, Murphy heard Baron tell Pisco that the latter wasbeing laid off. Pisco was laid off that day at the end of hisshift. Baron told him that it was because of "lack of work."6Murphy and Gallivan both came to work at their usualtime onMonday, June 28, 1971, and went to work. Aroundnoon,Baron toldMurphy that he was being laid off becausethings were slow andthere was a lack of work. When Galli-van, who had been out on a delivery trip, returned around2:30 p.m., Barontold him thathe was goingto be laid offfor lack of work. Gallivan and Murphy were both terminat-ed on June 28.7-Rich testified that it was not until January 12, 1972, thedate of theinstant hearing,when Pisco and the others testi-fied, that he became aware that they had been interested inthe Union. Rich admits that on the morning of June 25,1972, he had a conversation withPiscobut he denies thateither Pisco or hementionedthe Union. According to Rich,Piscohad told him in the office on June 25 that he, Pisco,had a problem that he wished to discuss with Rich. Richagreed to hearhim and they stopped out in the yard nears The officewas the customaryplace wherebothof these men worked6Respondent'sworkweekends on Wednesdayeveningand begins onThursdaymorning.Thursdayis the normalpayday.7 Baron toldMurphythat if he needed a recommendation or a referencethat he should not hesitate to use Respondent as a reference.Murphy subse-quently did sothe paint shop. What ensued, as described by Rich, was thatPisco said, "I wanna-I'd like to get back to the RW-10situation."8 Rich told him to go ahead and explain the mat-ter. Pisco then described how the RW-10 had slipped off thetruck. Rich expressed doubt that the equipment could haveslipped off.He statesthat he, Rich, "got pretty hot" aboutthe matter and called to Fulginiti to come and listen toPisco's account of the RW-10. Fulginiti came over and thenBaron, as Pisco repeated what he had told Rich about theRW- 10. Rich then left for an appointment, and that was theextent of the incident.Fulginiti testified that he had heard Rich's testimonyregarding the conversation with Pisco on June 25 and Ful-giniti asserted that Rich's testimony was accurate. Fulginitistates that after Rich left, Fulginiti said to Pisco that "I[Fulginiti] didn't like the sound of the goings on and I wasgoing to talk to him later about it." On cross-examination,when Fulgmiti was asked about his last quoted remark, hesaid, "what I meant by it is that I didn't like the idea ofruining equipment ... or damaging equipment." Baron, awitness for Respondent, testified generally that he had nev-er questioned employees about their union sentiments orabout the union sentiments of other employees. Baron didnot refer to the June 25 incident involving Pisco, Rich,Fulginiti, and himself or what took place when Baron waspresent.Based on our observation of the witnesses and for otherreasons inthe record, the Trial Examiner credits Pisco'saccount of the June 25 incident withRich aspreviously setforth above. Additionally, Pisco expressly stated that he didnot discuss the RW-10 matter with Rich on that date. Wecredit this testimony.It is uncontroverted that the RW-10 incident occurred3 weeks before June 25. Thr RW-10 weighed over a ton. Ithad metal wheels. The base of the hydraulic lift on thetailgate of the truck in which Pisco delivered the RW- 10 wasmetal. At the delivery site the RW-10 slipped and was dam-aged. According to Pisco, a small pipeline on the RW-10was damaged and he fixed it. Following the accident, Re-spondent altered the lift area of the truck by having holesdrilled thereon and bolting a large timber to the surface andthis, according to Pisco, would prevent any future slippingoff of equipment. Respondent does not controvert the fore-going description of the incident and its aftermath. Follow-ing the accident, Rich had asked Pisco how it hadhappened. Pisco told him, as described above, and appar-ently this had led to theinstallationof the boltedtimber onthe lift to prevent future slippage. Rich states that after theaccident he did not discipline Pisco or "confront" himabout the accident. Rich said that he does recall havingtalked to Pisco about the mattersome timeprior to June 25but that Pisco told him he did not know how the incidentoccurred. Rich testified that the RW-10 had been damagedbut he did not controvert Pisco's testimony that the damagewas slight nor did Respondent offer evidence on this pointin the form of repair bills, parts, or labor regarding repairof the machine. Rich was also asked:8The RW-10 is a piece of equipment like a small or baby steamroller.Three weeks previously Pisco had delivered an RW-10 by truck to a custom-er. At the delivery site the RW-10 had fallen or had slipped off the truck andsustained some damage. LOGAN EQUIPMENTCORP.389Q. Did you hear Mr. Pisco say the machine was ableto be used on a rental basis that day?A. Mr. Pisco said that.Q. That is untrue?A. I don't know if it was used or not, sir.In our opinion, it is unlikely that an employee likePisco, 3 weeks after a minor accident, for which he wasneither disciplined nor warned, and after his employer hadinstalled a safety device on the truck to prevent future sim-ilar occurrences (thus indicating to some degree that theequipment rather than the employee had been the criticalfactor in the accident), would suddenly, for no apparentreason, on June 25, tell President Rich that he had a prob-lem, the accident of 3 weeks before, and proceed to discussitwith Rich. Moreover, if this unlikely event occurred, whywould either party "get pretty hot" about it and speak loud-ly?From Pisco's standpoint no one had disciplined orwarned him or made any threat to him. No one had said thatthe Company was considering docking his pay for the dam-age or taking other action. Why would Pisco exhume thismatter, already about a month old, with Rich on June 25,and get into a back and forth hassle with President Rich?Why would Rich "get pretty hot" about the matter on June25 when neither he nor anyone else had even mildly rebukedPisco immediately after the accident or for 3 weeks thereaf t-er?Why would it be necessary for Rich to summon Fulginitiand Baron to hear Pisco tell how the RW-10 had slipped offthe truck when Pisco had told thesamestory after theaccident? 9In crediting Pisco regarding the June 25 conversationwith Rich, we have also considered Siraco's testimony. Un-like Pisco, Murphy, and Gallivan, who had been dischargedby Respondent, employee Siraco was still employed at thetime of the hearing.As a witness,he impressed us as a manwho would have preferred to have been almost any otherplace or in any other role than a witness in this hearing. Hisattitude was of a man in the middle and he did his best tostay that way in his testimony. Although subpoenaed andcalled by the GC as a witness, Siraco did not impress us asa witnesswho testified with any embellishment or bias andhe was not,in our opinion,hostile toward Respondent oroverly eager to help the GC. His testimony impressed us astruthful as far as it went.Siraco testified that three or four employees had askedhis opinionabout the Union. The witness said he could notremember who the people were or exactly when this oc-cuned.10 Siraco statesthat he told the men they were crazyto get involved in a union because no private business want-ed to have a union.His comment may have been particular-ly directed to Pisco's idea that Rich should be told of theemployees'desire for a union.On June 25, Siraco stated that he did not hear whatRich and Pisco were saying to each other but he states: "Iheard yelling; and when I hear trouble, I go the other way."As we have previously indicated, if, as there surely was,9If we prescmd from Plsco's testimony that he had told Rich how theaccident occurred well before June 25, the alleged great interestin the storyon the part of Rich,Fulgmrti, and Baron on June 25 can be explained onlyif no supervisor,for 3 weeks,had asked Pisco how the accident happened orif Pisco had never before given any explanation about the accident.Both ofthese possibilities seem highlyunlikely.10 In our opinion,the occurrencewas probablyon June 24 and the groupincluded Pisco,Murphy,Gallivan and one or two others.there was "yelling" and "trouble" between Rich and Piscoon June 25, these facts are much more consistent withPisco's version of his conversation with Rich than thelatter's version. In our opinion, although it is not essentialto so find, Siraco knew and sensed what the yelling andtrouble was all about and that is why he regarded it as real"trouble" and went the other way. He knew on June 24 thatPisco was in the union group and since Siraco had beenpresent at that June 24 employee gathering he had heardPisco advocating that Rich should be told that the menhad decided to join the Union. The "fireworks" onJune 25, between Rich and Pisco, therefore, were nothard to diagnose, particularly for someone like Siraco,who had previously told his fellow employees thatno private employer wanted to have his employees union-ized. This is so, even assuming, that Siraco had heard noneof the words being "yelled" about on June 25 between Richand Pisco. A minor accident, 3 weeks before, for whichPisco, the employee involved had not even been criticizedor reprimanded, would surely not give rise to such "yelling"and "trouble" on June 25 that an employee like Siracowould seek to avoid it and go the way.The Pisco-Rich conversation on June 25 had begun atabout 10 a.m. and lasted about 20 minutes. In the afternoonof that same day, June 25, Juszkiewicz, who wasRespondent's servicemanager andvice presidentin chargeof service, called Siraco over to the side of the yard. He saidto Siraco:"What's going on over there?[Siraco] I don't know.[Juszkiewicz] Are you sure you don't know?[Siraco] Yes, what do I know. Nobody talks to me, onlyonce in a while.[Juszkiewicz] Well, you don't know and no one talks toyou, but I may have the right one.Juszkiewicz admits asking Siraco whatwas going on andthat when Siraco said "nothing," Juszkiewiczsaid"there'sgot to be somethinggoing on."Accordingto Juszkiewicz,Siraco then told him that "the bosses" and Pisco had beenyelling at each other. Juszkiewicz was asked:Q. What prompted you to go toSiraco inthe first placeand ask him what was going on?A. I don't know. I got a feeling there was somethinggoing on and the place is close enough that you can get afeeling. Juszkiewicz testified that he himself had heard noyelling.The Examiner credits Siraco's testimony of the inci-dent.We are satisfied that it was sometime in the afternoonof June 25, after the morning incident between Pisco andRich, that Juszkiewicz approached Siraco. Although Jusz-kiewicz had not been a participant in the morning's incidentbetween Pisco and Rich, we find it difficult to believe thathe had not been advised thereafter by either Rich, Fulginiti,or Baron, or by all of them, of what Pisco had told Richabout the employees' interest in having a union. Pisco hadplainly revealed to Rich that he, Pisco, was involved in theUnion but he had refused to give thenamesof the otheremployees involved. That afternoon, then, Juszkiewiczcame to Siraco and asked him what was going on.Juszkiewicz testified that he went in the yard, calledSiraco over to the side, because Juszkiewicz had "a feelingthere was something going on...." About what kind of"something" did Juszkiewicz have a feeling? If it was some- 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDthing concerning management policy or about the operationof the business or the sale, servicing, or rental of equipment,Juszkiewicz, vice president and service manager, surely didnot have to go out in the plant yard and ask a servicemechanic like Siraco, "what's going on." He could securesuch information from his fellow officers, Rich, Fulginiti,and Baron. It is rather striking that it was after Pisco, onJune 25, had told Rich of Pisco's involvement in the Unionand that other unnamed employees were also involved, thatJuszkiewicz sought out Siraco to ask him what was going on.This was a rather transparent effort to elicit from Siracoinformation regarding the union movement. Siraco's an-swers and their evasive nature confirm that both he andJuszkiewicz knew what the latter meant when he asked whatisgoing on. Juszkiewicz did not preface his question toSiraco by targeting the subject area. He did not say what isgoing on about getting new compressor parts; or what isgoing on about the delay in repairing the truck engine; orsimilar specifications. Juszkiewicz simply asked what'sgoing on and pressed Siraco for an answer. Siraco neverasked what do you mean, or, what's going on where, orabout what. Both parties knew that Juszkiewicz was talkingabout the Pisco-Rich occurrence that morning when it wasrevealed to management that some employees were in-volved in a union movement. Siraco pleaded ignorance toJuszkiewicz, being convinced that the whole subject spelledtrouble and having warned his fellow employees previouslythat no employer wanted a union and that they were "cra-zy" to become involved in a union."Rich testified that the decision to terminate Pisco, Mur-phy and Gallivan on June 25 has been made at a meetingof Respondent's executive board on Monday, June 21, 1971.The background of the meeting, as described by Rich, isthat Respondent, at the beginning of 1971, had projected a65-percent increase in business for 1971 over 1970. On thebasis of this projection, Rich stated that in January 1971Respondent, at an industry convention, made commitmentsto manufacturers for various items of equipment and, usual-ly, the commitments were for "tentative quantities" of suchequipment.During 1971, however, Respondent's business, whileabove that of 1970, was substantially below the 65-percentincrease that had been projected.12 As a result of this failureto achieve as great an increase in business as had beenprojected and because commitments had been made forequipment in January 1971 based on the projected increaseiiAswe have previously seen,Pisco, on themorning of June25, had toldRich thathe and the other employees wanted to join the Union. However,despite effortsby Rich,Fulginiti, and Baron,Piscohad refused to give thenamesof employees, other than himself, who were involved. Quite evidentlyin an effort to get more information on the unionactivity,and thoseinvolved,Baron,later that morning,asked Murphy, "what do youknow about thisunion stuff;and, "who started it," and "who approached you." Baron alsospoke to Siraco and asked him, who started"it" and who is involved. Thatafternoon Juszkiewiczqueued Siracoas to what was goingon, as abovedescribed.12At Boston,the month-by-month increasein total business in 1971 ascompared with the same months in 1970 was as followsJan+ 79 6 percent,ie January 1971 was 79 6 percent above January 1970 and more than 14percent above the 65-percent projection for 1971Feb+ 13 percent, i eJanuary 1971 was 13 percent above January 1970 but 42 percent below the65-percent projection for 1971March+ 22 percent;April +22 7 percent,May +14 9 percent;June +14 2 percent,July +26 6 percent,Aug + 4 7percent,Sept+ 5 2 percent,Oct+ 9 5 percent,Nov+ 4 9 percent, andDec.+ 8 4 percentin business,Rich stated that early in the year, and thereaft-er,Respondent's cashflow was squeezed and was adverselyaffected. Although comptroller Mucci did not testify, Richstated that for several months prior to June 1971 and in thefollowing months Mucci had spoken to him and to otherdirectors about the Company's poor cash flow and thatsomething should be done about it. Finally,as a result of allthis,a meetingof the Company's executive board was con-vened on Monday, June 21,PresentwereRich, Mucci,Fulginiti, Juszkiewicz, and Baron.In preparation for this meeting, Rich stated that hecame to the office the morning of June 21 around 6 or 7 a.m.and worked on reports. He apparently worked on thesereports for some time since he stated that he had the com-pleted reports at the executive board meeting that was heldlate that same afternoon in the same office. The meetinglasted about 30 minutes or more.The reports referred to were multitudinous personnelreport forms on each employee that Rich had devised andmaintained.No employee had been aware of such reportsor the ratings or comments made thereon by Rich.Some ofthe officers were aware that Rich did maintain these reportson employees but the reports were filled in andmaintainedexclusively by Rich. The reports included numericalratingsof each employee based on various listed factors. Muccicustomarilymade the necessary mathematical computa-tions based on the various ratings that Rich had placed inthe respective reports.At the meeting of the executive board on June 21, 1971,after consideration of the point ratings of the employees andthe personnel reports prepared by Rich,and after somediscussion, Rich stated that it was decided to lay off fouremployees for lack of work and to transfer one employee.Rich testified that he thereupon orderedBaronto lay off thefour men and transfer the one "by the end of the week" andwhen asked, at the hearing, if "by the end of theweek" hemeant "Friday," he said, "yes, sir." Baron also testified thatthis was what he understood. According to Rich, the fourmen namedfor layoff at the June 21meeting were Pisco,Murphy,, Gallivan, and Pascucci, with Francisto be trans-ferred.13SomeobservationsareinorderregardingRespondent's evidence with respect to its business positionin 1971. The evidence that Respondent, in December-Janu-13We know little aboutPascucci except that Rich states that Pascucci hadnot shownup forwork In an affidavitby Rich whichis in evidence thereare a few more facts about Pascucci Since these facts are not in dispute, wenotethem.Rich states inthe affidavit thatPascucci was a helper and appren-ticewelder. He worked for Respondentin August and September 1970; hereturnedon April 20, 1971;he worked 2 full weeksinMay1971 and was out2 weeks inMay 1971,he worked in June 1971 but "had been out on June21, 22, 23, 24, 25, 1971.Pascucci was sent a letter on June 25, 1971, notifyinghim of hislay off."In the Examiner's opmon,Pascucci's attendance recordalone would appear to have made him afit subject for alayoff and regardlessof whetherthere was or was not a lack of work. Pascucci's layoff appears to.ie limited to its own facts andto bein a different category from the otherlayoffs.Rich's affidavit also furnishes some details about Francis who was trans-ferredNoone disputed anything about Francis so we note Rich's statementson this score. Thus,During the week endingJuly15, 1971 PeterFrancis was transferred toour branch in Londonderry,N H. He was made an assistant branchmanager there.In East Bostonhe workedas part timedriver andhelper.Our managerat ourBerlin,Conn.branch left and we shifted our Lon-donderry managerto Berlin and Francisto Londonderryas assistantmanager there. LOGAN EQUIPMENT CORP.ary (1970-1971) had projected a 65-percent increase in busi-nessfor the year 1971, consists of Rich's testimony that thatwas the projection. This might be sufficient if we had foundRich to be a reliable witnessas, for instance,regardingevents of June 25, 1971, in which he, Pisco, and others wereinvolved.It is apparent that a 65-percent projected increase inbusiness issubstantial, and, relative to such a projection,even a 50-percent increasein businessover the prior yearcan be claimed to equate with a decrease in business justify-mg a layoff, since a 50-percent increase is 15 percent belowthe claimed projection. If the projection had been assertedto be an 80-percent increase then, of course, even a 65-percent increase in actual business could be equated with adecrease.Respondent will no doubt assert that the authenticityof the 65-percent projection is demonstrated by the factthat, in January 1971, Respondent made "commitments" topurchase equipment based on its 65-percent projection.Again, the evidence regarding commitments is Rich's testi-mony.It isnot clear how firm or definitive these commit-ments made in January were. Rich testified that the com-mitments he was describing were usually commitments for"tentative quantities" of the equipment for which commit-ment was made. It would be our opinion, that a commit-ment, for a tentative quantity of an item, would be quitedifferent insofar as imposing an ironclad contractual pur-chase obligation on the purchaser than would be a commit-ment for a fixed and definite quantity of an item. A firmcontract in January to purchase 5 compressors is differentfrom a commitment to purchase 2 or 20 compressors duringthe year; and different from a commitment or firm contractto purchase 2 compressors with an option to purchase up to18 more compressors within the next 6 months. Presumably,sinceRespondent asserts that in January it made commit-ments for equipment on the basis of its projection of a65-percent increase of business, there would be some kindof a ratio between certain items of equipment to be pur-chased and a 65-percent increase of business. If, for in-stance,a 65-percent business increase equated to 20 newcompressors, concrete evidence that a firm purchase con-tract had been signed in January for 20 compressors wouldfully support Respondent's position. The position wouldalso find support if the compressors committed for were inan amount geared to only, for instance, a 40-percent in-crease inbusiness, since the actual increase in 1971 was lessthan 40 percent. In either instance, there would be concreteevidence supporting the contention that Respondent hadovercomnutted itself and had thus impaired its cash flow.And, of course, actual figures of cash flow in 1971 as com-pared with 1970, would be direct evidence of Respondent'scontention that its cash flow position in 1971 was critical.The record, however, does not contain evidence of the fore-going types.1414 In our opinion, the matter of the 65-percent projection,the commitmentsfor equipment, and the cash flow positionwere partof Respondent's princi-pal affirmative defense to the GeneralCounsel's positionthat threemen weredischarged because of what happened on June 25 when Piscotold Rich thatPisco and other employees wanted a union. While the GeneralCounsel hasnot proved that Respondentdid nothavea projection of a 65-percent in-creaseor didnot have commitments or did nothave a poor cash flow, thesematters were particularly within Respondent's control Respondent's intro-duction of evidence to support these economic contentionswhich constituted391Another aspect of the economic picture that meritssome attentionis that this is not thecase of anemployerwho had hired additional employees in 1971 on the basis ofits projection of a 65-percent increase in business for thatyear and then laid them off when the increase in businesswas less than 65 percent. Murphy was hired in September1970. This apparently had nothing to do with 1971 projec-tions since the latter had not been made when Murphy washired. He was discharged on June 28, 1971. Respondent'stotal business for May 1971 was 17.3 percent greater thanMay 1970 andsinceMay 1970 had been 56 percent higherthanMay 1969, business in May 1971 was 73.3 percenthigher than May 1969. June 1971 was 17.2 percent higherin businessvolume than June 1970.15While it is true that Pisco, unlike Murphy, had beenhired in 1971, Pisco's hiring near the end of March 1971 wasat a time when Respondent was already aware that it wasoperating well below its projection of a 65-percent increasein business. Thus, business in Boston in February 1971 was52 percent below the projection and in March and April itwas approximately 43 percent below. Respondent, there-fore, apparently did not hire Pisco at a time when it knewthat it was doing 65 percent greater business than in 1970or that it was operating at the level it had projected for 1971.Gallivan had origninally been hired in September 1970. Helater returned to school and was hired once more by Re-spondent in February 1971, a month when the Boston busi-nesswas 52 percent below the projected increase.Despite the questions in our mind about Respondent'sexplanation of its economic position in 1971, as discussedabove, we accept the testimony of Rich that by June 21,1971, Respondent was concerned with its failureto increaseits business in 1971 to a degree at least approximating its65-percent projection. We also accept the testimony that bythat time Respondent was concerned with its cash flow. Wedo not credit the testimony of Rich, Fulginiti,and Baronthat on June 21, 1971, the executive board decided thatPisco,Murphy, and Gallivan should be laid off. Nor do wecredit the additional testimony of Rich and Baron that atthe June 21meeting,implementingthe board decision, Richtold Baron to lay off the three men aforementioned at theend of the week, i.e. Friday, June 25.16an affirmativedefensewas principallylimited to the testimony of Rich. Aswe havepointedout above,Rich's testimony leaves many questions unan-swered in the economic areas in which he testified and places the majorburdenupon Rich's credibilityas a witness15We do not havethe percentage increase of June 1970 over June 1969.Percentages on increases in business in 1971 at the Boston facility alone havebeenpreviouslyset forth16The transferof Francis to New Hampshire and Pascucci's terminationare not in issue.Whatwas or was not done concerning them relates to theirparticular factsRich testifiedthattherewasa vacancyinone. ofRespondent's other officesThe otheroffice had requested Francis a monthpreviouslyand asRich said, "we just had not lethim go and finally, we lethim go upthere." Evidentlythe decision was made on June 21. Since thetransferinvolveda promotionfor Francisand an increase in wages, and sincethe office to whichhe was transferredhad beenoperating with a vacancy forsome time,we do not know howthis move improved Respondent's cash flowposition But we make no issueof Francis and histransfer since it is not anissue before us Pascucci's termination,in our opinion, is also confined to itsown particular facts He had a verypoor attendance record which we havedescribed previously. He did not report for work at all onJune 21, 1971, orfor the balance of the week and hadnot communicated with Respondent onthis absenceRich's comments on Pascucci in a personnel report refer to a"Problem" thatPascuccihad and his recoverytherefrom. Rich,in the sameContinued 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is our opinion that on June 21, Rich and the othersdid discuss the Pascucci and Francis matters and did dis-pose of each of these cases on its own facts as afordescribed.We believe that there was discussion of a potential layoffand of employees and their point standing. Under Rich'sreport and point system, Pisco, Murphy, and Gallivan hadthe loweststandings. In the reports on Pisco, Murphy, andGallivan which Rich wrote on June 21, 1971, he made com-ments and recommendations.This was part of the materialhe read and presented at the meeting. None of his com-ments or recommendations, although they were not particu-larly laudatory, say anything about laying off the particularemployee orterminatinghim despite the fact that Rich, thedominant officer in the Company, not only wrote and main-tainedthe personnel reports butwas, in ouropinion, theman who madethe basic decisions.Our basic finding regarding the June 25meeting is, ofcourse, that nodecisionwas made at that time to dischargePisco,Murphy, or Gallivan either on June 21 or at anydefinitefuture date. We do not credit the testimony that itwas decided on June 21 to lay off the three men and thatRich told Baron at that time to make the layoffs at the endof the week, Fnday, June 25.Among the reasons for our finding are these: As previ-ously indicated, we are convinced that Rich was not onlypresident and majority stockholder (he was), but that he wasthe chief executive officer and dominant person in Respon-dent. Our observations of Rich andBaron, their personali-ties,and how they acted and respondedas witnesses, alsoconvinces us that, on any company matter, if Rich toldBaron to do something, the latter would do it and that hewould not take it upon himself to ignore a directive fromRich.Rich and Baron both state that on June 21 Rich toldBaron tolay off Murphy, Pisco, and Gallivan at the end ofthe week, Friday, June 25.'7 The only one of the three whowas laid off on June 25 either by Baron or by anyone elsewas Pisco.Both Murphy and Gallivan worked on June 25and onJune 28. Murphy worked in the office with Baron;Murphy was present when Baron told Pisco he was beinglaid off. Not a word was said to Murphy or Gallivan on June25 about their layoff. When asked at the hearing why he hadnot laid off Murphy and Gallivan on June 25, Baron statedthat "they had things to do." He was then asked what eachof them had to do that necessitated their remaining on thepayroll until June 28. Baron replied, "I can't recall."It is the Examiner's opinion that if it had been decidedon June 21 to lay off Pisco, Murphy, and Gallivan, and if,on June 21, Rich had instructedBaron tolay off the threemen by the end of the week, Friday, June 25, Baron wouldhave madethe three layoffs, as ordered, on June 25. With-out even discussingthe matter with Rich, Baron ignored theallegedorder and did not lay off Murphy and Gallivan untilJune 28. In view of the subordinate relationship of Baronto Rich, which we have previously discussed, we are con-vinced that the fact thatBaron madeno layoff of Murphyand Gallivan on June 25 and took no steps in that directionreport on Pascucci wrote"handle with kid gloves."Whatall this means wedo not know but Pascucci and histermination,in ourview, issui generisandhas no relevancy to the issue of Pisco,Murphy, and Gallivan.17 Baron stated that when Rich gave him this order at the meeting, he said,"Yes, sir... .ispersuasive evidence that on June 21 Respondent hadmade no decision to lay off Pisco, Murphy, or Gallivan onJune 25 or at any other definite date and that on June 21no order had been given to Baron to lay off the three menon June 25. We find confirmation for this conclusion in thetestimonyofVicePresidentJuszkiewicz,oneofRespondent'switnesses,who testified that he was presentduring the entire executive board meeting on June 21. Hesaid that he remembered no orders or directives being givenat the meeting and as far as he was aware Rich had notordered "anyone to do anything."18The question then arises, if no decision or order wasarrived at or issued on June 21 to lay off Pisco, Murphy, orGallivan on June 25, how is the layoff of Pisco on theafternoon of June 25 explained? In our opinion, Pisco waslaid off on June 25 because on the morning of that day, aspreviously described, he told Rich, Fulginiti, and Baron thathe and other employees, whom he refused to name, haddecided that they wanted to have a union. A heated discus-sion with raised voices ensued. After this incident, Baroncame back to the office and asked Murphy what he knewabout "the union stuff, and who had started it." Murphygave evasive answers but said nothing to show that he wasopposed to the idea of a union. He did in fact admit that"the guys," a phrase which obviously included himself, werecurious about the Union because of the difference in wagesand sick benefits that union people received. Following apause, Baron said, "I think I knew who's at the bottom ofthis." 19 Somewhat later that morning, Baron remarked, "It'snot that busy that we couldn't just lay Joe Pisco off." Later,around 11:15 a.m., uncontroverted testimony by Murphyshows that Baron called Mucci, the comptroller, on thetelephone and said that he wanted to draw a check. Quiteevidently in response to this call, Mucci came to the officea few minutes later. He and Baron then took Pisco's time-card out of the rack, looked at it, replaced it, and left. In ouropinion it is a reasonable inference that thereafter Mucciprepared Pisco's final check which the latter received at theend of that day when he was laid off.2018Consistentwithour view that a potential future layoff was discussed onJune 21 but thatno decision or directive occurred that Pisco, Murphy, orGallivan wereto be laid off at that time or any other definite time,Juszkiew-icz statedthat as a result of the meeting he expected that there would be alayoff buthe did not know how many.He was asked.Q. You had noidea who was going to be laid off?A. No, sir.19We submit that theobviouscandidate for being at the bottom of thisunion move among the employees was Pisco,who had Just told Rich,Baron,and Fulginiti that he and the other employees wanted a union.A spokesmanis a likely suspect as being the instigator or leader in the activity for whichhe speaks.20 Since Respondent's workweek ended on Wednesday night and its pay-day was Thursday,Pisco'slayoff on Fndayand the preparation of his checkobviouslyrequired Mucci's attention on that day. Mucci was a member ofRespondent's executiveboard and had notonly been present at the June 21meeting,but had playeda prominent role therein,explaining the critical cashflow situation and so forth.If a decision had been made and an order issuedon June 21 to lay off Pisco,Murphy, andGallivan on June 25,Mucci wouldhave knownit.As comptroller, he probablywould have had the three pay-checks readyon June 25. Instead of this, however, we find that on June 25,Mucci apparently actedonly after Baron called him on the telephone, toldhim he wanted todrawa check, and then Mucci came to the office,inspectedPisco's timecard,and presumably later that day preparedPisco's terminalcheck.This is consistentwithour opinion that the decision to lay off Piscoon June 25was made on June25 afterthe Pisco-Rich session that morning.Also, since neither Baron, Mucci, nor anyone else said or did anything about LOGAN EQUIPMENT CORP.The next aspect to consider is the layoff of Murphy andGallivan in the early afternoon of June 28. Baron testifiedthat on June 28 Rich asked him why he had not laid offMurphy and Gallivan; Rich replied, "I told him I had some-thing to do." Baron also stated that he told Rich he wouldlay the men off that day.Q. Was he [Rich] upset?A. I don't recall.We do not find this asserted casual and almost cavalierignoring of an alleged executive board decision and ofRich's alleged order of June 21 to lay off all three men onJune 25 to be credible.It is, after all, Respondent's conten-tion that the cash flow was critical and that the June 21meeting metthe problem by deciding on a prompt layoffand, specifically, the layoff of Pisco, Murphy, and Gallivanon June 25. Baron assertedly ignored this order as to Mur-phy and Gallivan. We are not convinced.As we have previously stated, we believe that there wasno decision or order on June 21 to lay off Pisco, Murphy,or Gallivan on June 25 or at any other specific date. Piscowas laid off on June 25 because on that day he revealed thathe and other unnamed employees wanted a union. On June25, in our opinion, Respondent was still uncertain as to whatemployees besides Pisco were actively associated with himin the decision to have a union. There is, however, no doubtof Respondent's interestand effort to obtain such informa-tion.When, on June 25, he had made his union revelationto Rich, Fulginiti, and Baron, they repeatedly asked himwho else was involved. Thereafter, in pursuit of this infor-mation, Baron asked Murphy what he knew about "thisunion stuff." On the same day, Baron asked Siraco whostarted it and who is involved. Juszkiewicz endeavored todraw Siraco out by asking him, "What's going on." As faras any specific evidence is concerned, we do not know ifanyone told Respondent that Murphy and Gallivan wereinvolved in the Union with Pisco.But, in ouropinion, thenormal and likely suspects, to people of normal intelligencesuch as Rich,Baron,Fulginiti, and the other officers, wouldbe the fellow workers and employees who were friends ofPisco and who regularly associated with him. Murphy andGallivan fitted this description. Pisco, Murphy and Gallivanwere three young men whose work brought them in dailycontact. They customarily went out to lunch together. Theyquite evidently had a gooddeal in common. In the absenceof more definitive information as to who were the employ-ees involved with Pisco in theunion idea(and, as we haveseen,Respondent had certainly been trying to secure suchinformation) Respondent, in our opinion, had concluded,by June 28, that Pisco's two- friends, Murphy and Gallivan,were the most likely candidates." As a result of this belief,Respondent, in our opinion, laid off Murphy and Gallivanon June 28, 1971.laying off Murphy and Gallivan on June 25, we are satisfied that the decisionto lay these two men off had not been made on June 21 or June 25.21 If A,an employee,tells an airline official that he and other employeesare going to destroy an airport within the next few days and the police andothers then sought to ascertain the identity of others besides A who wereinvolved,they would,in our opinion,first focus their attention on A's fellowemployees and particularly those who worked in daily contact with A. If itwas known in the shop that B and C as employees were close friends of Aand regularly had lunch with him, B and C would certainly be subject tosuspicion and investigation.393We find that the terminations of Pisco on June 25,1971, and the termination of Murphy and Gallivan on June28, 1971, to have been due to Pisco's admitted union activityand to the suspected union activity of Murphy and Gallivanas being employees involved with Pisco in the espousal ofa union. Such terminations constitute violations of Section8(a)(3) and (1) of the Act.We also find as alleged in the complaint that on June25, 1971, Respondent through its agents, Rich, Fulginiti,Baron, and Juszkiewicz, interrogated employees concerningunion activity and that on the same date Respondent threat-ened that employees would be out the door for their unionactivity. All the foregoing conduct is found to be in viola-tion of Section 8(a)(1) of the Act.We do not find, as alleged, that Respondent threatenedto close its Boston plant if the employees joined or assistedthe Union.CONCLUSIONS OF LAwRespondent has violated Section 8(a)(3) and (1) of theAct by terminating employee Pisco on June 25, 1971, andby terminating employees Murphy and Gallivan on June28, 1971.Respondent has violated Section 8(a)(1) of the Act byillegally interrogating and threatening employees on June25, 1971.Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affiramtive action.Prior to the layoffs of Pisco, Murphy, and Gallivan inJune 1971 Respondent had 17 truckdrivers, helpers, andmechanics in Boston. In June 1971 it terminated the threemen aforementioned and Pascucci. About the same time ittransferred employee Francis to New Hampshire. This lefta complement of 12 in Boston. Rich testified that at the timeof this hearing Respondent had seven employees in Boston.He stated that one employee had been hired since Pisco,Murphy, and Gallivan had been terminated and that manwas a specialist in electric pumps, work for which Pisco,Murphy, and Gallivan had no qualifications. It wouldtherefore appear that, between thetermination of Pisco,Murphy and Gallivan Respondent's employment comple-ment had been reduced by approximately five employees.In the area of what might have happened, if Pisco,Murphy, and Gallivan had not been illegally terminated onJune 25 and 28, 1971, the Trial Examiner would tend tobelieve that they would have been laid off thereafter, atsome unknown date during the period when Respondent'scomplement was reduced from 12 to 7, the latter being thecomplement at the time of the hearing. Our belief would bebased on the low personnel point standing of these threemen on June 21, 1971, under Respondent's rating system,which took into account length of service, versatility, and soforth.We admit, however, that our foregoing opinion as towhat would have occurred and that these three men wouldhave been laid off is necessarily speculative and is not a 394DECISIONSOF NATIONALLABOR RELATIONS BOARDsound basis on which to frame a remedy for the unfair laborpractices.22Accordingly, it is recommended that Respondent beordered to offer reinstatement to their former or substan-tially equivalent jobs to Pisco, Murphy, and Gallivan, with-out prejudice to their seniority and other rights and privil-eges,and make them whole for any loss of pay suffered fromthe date of termination, June 25 and 28, 1971, respectively,to the date of the offer of reinstatement, less net interme-diate earnings. Any backpay is to be computed in accord-ance with the formula in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. In the event that no former or substantially equivalentjobs currently exist for the aforementioned employees, theyshall be placed on a preferential hiring list for employmentin the event such jobs become available within 12 monthsfrom the date of this Decision. If the employees are placedon the preferential hiring list in the foregoing circumstances,the backpay obligation shall be tolled from such date.RECOMMENDED ORDER 23Logan Equipment Corp.,itsofficers,agents, succes-sors,and assigns, shall:22 In theLimaLumber Companycase, 176 NLRB No. 90, aff 437 F.2d 455(C.A. 6, 1971),a truckdriver loaded lumber on his truck carelessly, the loadsubsequently shifted and the truck became stuck in the mudat the deliverysite;the driver's employer was obliged to send another truck to haul out themired truck.The Employerwarned thedriver that if anythinglike thathappened again,he would be discharged. It also appears that this employee'spastrecord withthis sameemployer was a poor one. The Employer thenquestioned the driverabouthis prominent role in startingthe Union anddischarged him A few hours later the customer to whom the lumber had beendelivered that morning came to the Employer and complained strongly thatthe driverhad dumped the lumber at the customer's sitein a very scatteredand careless manner and that much of the lumber had been broken andotherwise damaged.The Employer told thecustomer thathe had alreadydischarged the driver a few hours before.The TrialExaminer found that thedriverhad been discharged for his union activities and notbecause of thecustomer's complaint to theEmployer,as claimedby the Employer,since thecomplaint was a few hours subsequent to the dischargeThe Trial Examinerawarded backpay,however,only for the 2 or3 hours from the time ofdischarge to the time when the Employer received the customer's complaintand learned the extentof the driver's carelessness.The reasoningwas thatin view of theEmployer's priorwarning to the driver of discharge for carelesswork,the driver would have been discharged when the Employerlearnedfrom the customer of this latest and serious derelictionThe Board,however,rejectedthis approachas conjectural and said that the questionwhether thedriver would have been discharged for lawful reasons was "conjectural andthere is noway toestablish that this wouldclearlyhaveoccurred " The Boardstated that on the conjectural aspect, "the Respondent,rather than the em-ployee,must assume the riskof uncertainty" sincethe lawful motivation anddischarge had been established and it was a matter of conjecture what wouldhave beenlawfullydone regarding the employee.Reinstatementwas orderedwith backpay fromthe dateof dischargeto thedateof theofferof rein-statement.1.Cease and desist from:(a) Illegally interrogating or threatening employeeswith regard to union or concerted activities.(b)Discouraging union or concerted activities of itsemployees by discriminatorily terminating employees be-cause of their union or concerted activities or because Re-spondent believed that they were engaged in such activities.(c) In any like or related manner interfering with, re-straining or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to Joseph A. Pisco, Jr., Paul Murphy, andPaul Gallivan immediate and full reinstatement to theirformer or substantially equivalent jobs, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of pay, all of the foregoing in themanner described more fully in the Remedy section of thisDecision.(b) Post at its office at its Boston facility copies of theattached notice marked "Appendix." 24 Copies of said no-tice, on forms provided by the Regional Director for Region1, after being signed by Respondent's representative, shallbe posted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places. Reasonable steps shall be taken toensure that such notices are not altered,defaced or coveredby other material.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all rec-ords necessary to analyze the amount of backpay that maybe due Pisco, Murphy and Gallivan, including payroll rec-ords, timecards, social security records, and other personnelrecords.(d) Notify theRegional Director for Region 1, in writ-ing, within 20 days from receipt of this Decision, what stepshave been taken to comply herewith 2523 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes24 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "25 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read. "Notifythe Regional Director for Region 1, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."